Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s original filings made on 2/6/2020. Claims 1-20 are pending.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harms (US Patent Publication No. 2021/0083876) in view of KLEEBERGER et al. (US Patent Publication No. 2020/0177569 and KLEEBERGER hereinafter) and further in view of KAUR et al. (WO-2017/180382 and KAUR hereinafter).

As to claims 1, 8 and 15, Harms teaches a system for using proof-of-work for authentication of messages between vehicles, comprising: 
receive a first connected message broadcast from a first vehicle and a second connected message broadcast from a second vehicle (i.e., …teaches in par. 0019 the following: “A proposed transaction (including a generated POW and a record) is broadcast to the network and validated by peers …. If the POW is successfully verified by the P2P peer node, then the proposed block can be added to the blockchain.” … The examiner notes that the POW is acronym for proof-of-work.), 
each of the first and second connected messages including proof-of-work computed from connected vehicle data regarding a third vehicle (i.e., … i.e., …teaches in par. 0019 the following: “A proposed transaction (including a generated POW and a record) is broadcast to the network and validated by peers. …Further teaches in par. 0019 the following: “receiving a proposed POW from the third…”), 
authenticate the first and second connected messages responsive to a comparison of the proof-of-work for the third vehicle included in the first connected message and the proof-of-work for the third vehicle included in the second connected message (i.e., …teaches in par. 0196 the following: “… broadcasts a POW it has generated, by for example, transmitting its solution onto the broader network .. this transmission to other … is independently verified. In the illustrated example, … verify the POW (either due to a component failure or malicious activity), however all the other … can verify the POW; this results in “consensus”…). 

Harms does not expressly teach:
a controller of an ego vehicle, programmed.
In this instance the examiner notes the teachings of prior art reference KLEEBERGER.
With regards to applicant’s claim limitation element of, “a controller of an ego vehicle, programmed to”, KLEEBERGER teaches in par. 013 the following: “The Proof-of-Work concept hence allows determining the Proof-of-Work, i.e. to verify that the message received comes from an entitled control unit that is supposed to have sent this message. Hence, by verifying the message, the sending control unit can be confirmed...”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Harms with the teachings of KLEEBERGER by having the proof-of-work verification process comprise a dedicated controller. One would have been motivated to do so to provide a simple and effective means of processing the proof-of-work, wherein the dedicated controller makes it easier to ensure that the consensus for the verification of the proof-of-work is performed in a timely matter and such that consensus is efficiently achieve. 

The system of Harms and KLEEBERGER do not expressly teach:
to and utilize connected vehicle data in the first connected message broadcast or second connected message broadcast responsive to the proof-of-work being a match.
In this instance the examiner notes the teachings of prior art reference KAUR. 
With regards to applicant’s claim limitation element of, “utilize connected vehicle data in the first connected message broadcast or second connected message broadcast responsive to the proof-of-work being a match”, KAUR teaches in pars. 0063 – 0068 the following: “[0063] … a vehicle conducting a measurement (step 502) may create an open measurement transaction block and broadcast it to a peer network (step 504). [0064] Each network node may receive and validate (step 506) the broadcast transaction and verify the measurement by duplicating the result. In some embodiments, only the network nodes within the neighborhood may be activated for the task. After duplicating the result, the verifying nodes may attempt to solve the "proof-of-work" by connecting the transaction to the blockchain as a measurement transaction block and finding the solution to the hash function (step 508).
[0065] In some embodiments, the "proof-of-work" difficulty level is adapted based on the network node population within the region or neighborhood. As the task becomes more difficult, finding the solution may on average take a longer time during which more nodes may become available. [0066] The first node that manages to complete the verification and "proof-of-work" may broadcast the validated transaction to the peer network in the region or neighborhood (step 510). [0067] Each nearby node may pick up the validated block or transaction and check that the hash function fits with the blockchain (step 512). Again, the validated block may be distributed only within a closed geographical area around the measurement location (e.g., region or neighborhood). If the hash function is correct, each node may add the transaction block in its respective blockchain.”. The examiner notes the transaction data is only used after the verification. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Harms and KLEEBERGER with the teachings of KAUR by having the proof-of-work verification process comprise data usability. One would have been motivated to do so to provide a simple and effective means to provide comprehensive secure data transmission, wherein data integrity for data communicated between each vehicle can be secure where successful processing of the proof-of-work ensures data sent by a secure message sender. 

As to claims 2, 9 and 16, the system of Harms and KLEEBERGER teaches a the use of proof-of-work for authenticating communication as applied to claims 1, 8 and 15 above, specifically Harms teaches a system of claim 1, wherein the first connected message broadcast from the first vehicle includes proof-of-work computed from a first plurality of vehicles in the vicinity of the first vehicle (i.e., …teaches in par. 0019 the following: “A proposed transaction (including a generated POW and a record) is broadcast to the network and validated by peers …. If the POW is successfully verified by the P2P peer node, then the proposed block can be added to the blockchain.”. …See also fig. 8B & 8C.), 
and the second connected message broadcast from the second vehicle includes proof-of- work computed from a second plurality of vehicles in the vicinity of the second vehicle different from the first plurality of vehicles (i.e., …teaches in par. 0019 the following: “A proposed transaction (including a generated POW and a record) is broadcast to the network and validated by peers …. If the POW is successfully verified by the P2P peer node, then the proposed block can be added to the blockchain.”. …See also fig. 8B & 8C.), 
the first and second pluralities of vehicles each including the third vehicle (i.e., …teaches in par. 0019 the following: “A proposed transaction (including a generated POW and a record) is broadcast to the network and validated by peers …. If the POW is successfully verified by the P2P peer node, then the proposed block can be added to the blockchain.”…See also fig. 8B & 8C.).

As to claims 3, 10 and 17, the system of Harms and KLEEBERGER teaches the use of proof-of-work for authenticating communication as applied to claims 1, 8 and 15 above, specifically Harms does not expressly teach a system of claim 1, wherein the controller of the ego vehicle is further programmed to.
In this instance the examiner notes the teachings of prior art reference KLEEBERGER. 
KLEEBERGER teaches in par. 11 the following: “control unit determines a Proof-of-Work for the second message based on at least one vehicle-specific characteristics”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Harms with the teachings of KLEEBERGER by having the proof-of-work verification process comprise a dedicated controller. One would have been motivated to do so to provide a simple and effective means of processing the proof-of-work, wherein the dedicated controller makes it easier to ensure that the consensus for the verification of the proof-of-work is performed in a timely matter and such that consensus is efficiently achieve. 

The system of Harms and KLEEBERGER does not expressly teach:
collect ego vehicle connected vehicle data for the ego vehicle,
identify vehicles adjacent to the ego vehicle to determine a set of neighbor vehicles according to location information included in the broadcast connected messages, 
perform ego vehicle proof-of-work computations on data elements included in the broadcast connected messages received from the neighbor vehicles, 
and send connected messages including at least a subset of the connected vehicle data and the ego vehicle proof-of-work computations.
In this instance the examiner notes the teachings of prior art reference KAUR.
With regards to applicant’s claim limitation element of, “collect ego vehicle connected vehicle data for the ego vehicle”, teaches in par. 0063 the following: “a vehicle conducting a measurement (step 502) may create an open measurement transaction block and broadcast it to a peer network”.
With regards to applicant’s claim limitation element of, “identify vehicles adjacent to the ego vehicle to determine a set of neighbor vehicles according to location information included in the broadcast connected messages”, KAUR teaches in par. 0072 the proof-or-work transaction message comprises location (GPS) data. 
 	With regards to applicant’s claim limitation element of, “perform ego vehicle proof-of-work computations on data elements included in the broadcast connected messages received from the neighbor vehicles”, KAUR teaches in par. 0064 the following: “Each network node may receive and validate (step 506) the broadcast transaction and verify the measurement by duplicating the result. In some embodiments, only the network nodes within the neighborhood may be activated for the task. After duplicating the result, the verifying nodes may attempt to solve the "proof-of-work" by connecting the transaction to the blockchain as a measurement transaction block and finding the solution to the hash function (step 508)”. 
	With regards to applicant’s claim limitation element of, “and send connected messages including at least a subset of the connected vehicle data and the ego vehicle proof-of-work computations”, KAUR teaches in par. 0066 the following: “The first node that manages to complete the verification and "proof-of-work" may broadcast the validated transaction to the peer network in the region or neighborhood”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Harms and KLEEBERGER with the teachings of KAUR by having the proof-of-work verification process comprise vehicle location data. One would have been motivated to do so to provide a secure means for generating a proof-of-work protocol, wherein the vehicle location makes it easier to ensures secure processing such that a effective proof-of-work consensus can be readily achieved. 

As to claims 4, 11 and 18, the system of Harms and KLEEBERGER teaches a the use of proof-of-work for authenticating communication as applied to claims 1, 8 and 15 above, specifically neither reference expressly teaches a system of claim 3, wherein the ego vehicle connected vehicle data includes data received from other controllers of the ego vehicle, the data including one or more of latitude, longitude, time, heading angle, speed, lateral acceleration, longitudinal acceleration, yaw rate, throttle position, brake status, steering angle, headlight status, wiper status, external temperature, turn signal status, vehicle length, vehicle width, vehicle mass, bumper height, ambient temperature, ambient air pressure, traction control status, wiper status, status of exterior vehicle lights, type of vehicle, or brake system status.
In this instance the examiner notes the teachings of prior art reference KAUR.
KAUR teaches in par. 0072 the proof-or-work transaction message comprises location (GPS) data. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Harms and KLEEBERGER with the teachings of KAUR by having the proof-of-work verification process comprise vehicle location data. One would have been motivated to do so to provide a secure means for generating a proof-of-work scheme, wherein the vehicle location makes it easier to ensures secure processing and such that an effective proof-of-work consensus can be readily achieved. 

As to claims 5, 12 and 19, the system of Harms and KLEEBERGER teaches a the use of proof-of-work for authenticating communication as applied to claims 1, 8 and 15 above, specifically neither reference expressly teaches a system of claim 3, wherein the set of neighbor vehicles includes two or more of: a vehicle in front of the ego vehicle, a vehicle behind the ego vehicle, a vehicle to a left side of the ego vehicle, and a vehicle to the right side of the ego vehicle.
In this instance the examiner notes the teachings of prior art reference KAUR.
KAUR illustrates in figure 1 multi-vehicle formations. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Harms and KLEEBERGER with the teachings of KAUR by having the proof-of-work verification process comprise vehicle formation data. One would have been motivated to do so to provide a simple and effective means for verifying a proof-of-work scheme, wherein the vehicle formation data prevents attacks and affords the possibility for an effective proof-of-work consensus to be readily achieved. 

As to claims 6, 13 and 20, the system of Harms and KLEEBERGER teaches a the use of proof-of-work for authenticating communication as applied to claims 1, 8 and 15 above, specifically Harms does not expressly teach a system of claim 3, wherein the ego vehicle proof-of-work computations are performed on a predefined set of data elements included in the received broadcast connected messages, the set of data elements including one or more of: a pseudonym of a vehicle for which proof-of-work is being computed, a speed of the vehicle for which proof-of-work is being computed, or an acceleration of the vehicle for which proof-of-work is being computed.
In this instance the examiner notes the teachings of prior art reference KLEEBERGER.
With regards to applicant’s claim limitation element of, “a pseudonym of a vehicle for which proof-of-work is being computed”, KLEEBERGER teaches in par. 011 the following: “a Proof-of-Work for the second message based on at least one vehicle-specific characteristics...”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Harms with the teachings of KLEEBERGER by having the proof-of-work data comprise vehicle specific data. One would have been motivated to do so to provide a simple and effective means for generating a strong proof-of-work scheme, wherein the strong proof-of-work scheme would deter attacks and thereby afford a proof-of-work consensus to be securely achieved. 

As to claims 7 and 14, the system of Harms and KLEEBERGER teaches the use of proof-of-work for authenticating communication as applied to claims 1 and 8 above, specifically neither reference expressly teaches a system of claim 1, wherein to utilize the connected vehicle data includes to utilize the connected vehicle data for autonomous vehicle operations or driver-assistance vehicle operations.
In this instance the examiner notes the teachings of prior art reference KAUR.
KAUR teaches in par. 0044 the following: “autonomous vehicles”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Harms and KLEEBERGER with the teachings of KAUR by having the proof-of-work verification process comprise an autonomous vehicle application. One would have been motivated to do so to provide a simple and effective means to provide comprehensive vehicle to vehicle authentication, wherein the communicating autonomous vehicles can securely communicate with each other thereby utilizing the proof-of-work scheme to ensure secure data integrity. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/               Examiner, Art Unit 2497